Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "42" and "44" are both pointing to the same structure where two terms (tray and block) have been used to describe the same structure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim 1 recites “a line” where the term line is interpreted as being a requiring a length of material (e.g. cord, floss, strand, strip, filament, thread, tape, ribbon, etc.). Claim 5 requires the arms be “substantially triangularly shaped” where this language is interpreted in light of the disclosure as requiring a base portion from which two side portions extend and meet/join to provide a terminal end which is narrower than the base portion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 9-15 and 17 there is an inconsistency in the language of the preamble and that of body of the claim thus making their scope unclear.  The preamble recites a device, referring to the dental hygiene device of claims 1 and 16, which recite features of a dental flossing tool;  thus indicating that the claims are directed to the subcombination, dental hygiene/flossing device.  However claims 9-15 and 17 positively recite a plurality of flossing modules and a storage tray thereof, as elements of the invention, thus indicating that the claims are directed to the combination of the dental hygiene/flossing device and a plurality of flossing modules stored in a tray (dental hygiene system or kit). As such it is unclear whether applicant intends the claims to be drawn to the combination or the subcombination. Applicant is hereby required to indicate which, the combination (dental hygiene system or kit) or subcombination (dental hygiene device) the claims are intended to be drawn and make the language consistent with this intent and properly amend the claim to overcome the indefiniteness issues.  For examination purposes, the claims will be considered as drawn to the 
Clam 1 requires “a line coupled to and extending between the arms distal from the tube … configured for inserting between teeth of the user for flossing the teeth”. Claims 9-15 and 17 recite a plurality of flossing modules, each module comprising a string and a pair of knobs coupled to respective opposing ends of the string. It is unclear is the line is the same as or different from the flossing modules of claims 9-15 and 17. If they are the same, consistent language should be used. If they are different, it is unclear if the line and flossing module(s) are both attached to the arms at the same time, or if they are interchangeable. Does the line extend through the slots or is it otherwise attached to the arms? 
Claims 12-15 and 17 require the tray comprise a block, which leads one to believe the block is an element or part of the tray; however, the disclosure does not distinguish between the block and tray, depicting them as the same structure. It is unclear is the tray and the block are the exact same element or if there is a difference between the two (e.g. the tray holds the block, the way a box may have an insert for statically storing particular articles). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuehlsdorf (US 5222510).
Regarding claim 1, Zuehlsdorf discloses a dental hygiene device comprising: a tube (14,48) having a first end (end through which finger enters the tube, best shown in Figure 2), the first end being open wherein the first end is configured for inserting a finger of a user for removably coupling the tube to the finger; a pair of arms (24,30) coupled to and extending from the tube; and a line (22) coupled to and extending between the arms distal from the tube wherein the line is configured for inserting between teeth of the user for flossing the teeth (Refer to Figures 1-7).  
Regarding claim 2, Zuehlsdorf discloses the tube having a second end (end through which finger exits the tube, second end being opposite the first end, best shown in Figure 2), the second end being open such that the tube is selectively slidable upon the finger of the user wherein the tube is configured for sliding upon the finger to a point wherein the finger is substantially circumferentially complementary to the tube such that the tube is removably coupled to the finger (Refer to Figures 1-7).  
Regarding claim 3, Zuehlsdorf discloses the tube comprising plastic such that the tube is resiliently flexible wherein the tube is configured for substantially forming to a shape of the finger of the user (Refer to col. 3 lines 59-60 and col. 4 lines 8-9).  
Regarding claim 4, Zuehlsdorf discloses the arms extending from the same quadrant, or proximate to the same quadrant, of the tube when the tube is viewed longitudinally (Refer to annotated Figure below).  

    PNG
    media_image1.png
    429
    391
    media_image1.png
    Greyscale

Regarding claim 5, Zuehlsdorf discloses each arm having a first terminus (26,32) coupled to a sidewall of the tube and a second terminus (28,34) distal from the sidewall, the first 7terminus being dimensionally wider than the second terminus such that the arm is substantially triangularly shaped. Figure 6 has been annotated below to highlight the substantially triangular shape provided by the arms. Each arm has a wider base end and lateral sides which converge to form a substantially triangular shape. 

    PNG
    media_image2.png
    426
    394
    media_image2.png
    Greyscale

Regarding claim 6, Zuehlsdorf discloses the second terminus being arcuate (Refer to Figures 3, 4, 6 and 7) wherein the second terminus is configured for sliding on the teeth and gums of the user.  
Regarding claim 7, Zuehlsdorf discloses the arms extending arcuately from the sidewall such that the first termini are separated less than the second termini (Refer to annotated Figure above where the distance between the first termini, DFT,  is smaller than the distance between the second termini, DST).  
Regarding claim 8, Zuehlsdorf discloses the arms comprising at least one of plastic (Refer to col. 3 lines 59-60 and col. 4 lines 8-9).  
Regarding claim 16, Zuehlsdorf discloses a dental hygiene device comprising: a tube (14,48) having a first end (end through which finger enters the tube, best shown in FT is less than DST, Refer to annotated Figure below), the arms comprising plastic (Refer to col. 3 lines 59-60 and col. 4 lines 8-9); and a line (22) coupled to and extending .  

    PNG
    media_image3.png
    490
    810
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zuehlsdorf and Gutierrez (US 5819769).

.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zuehlsdorf and Gutierrez as applied to claim 9 above, and further in view of Stile (US 5067503).
Regarding claims 11-12, Zuehlsdorf and Gutierrez disclose the device of claim 9 above; however, the combination does not provide a tray configured for stowing the set of flossing modules, the tray comprising: a block, the block being substantially rectangularly box shaped; and 8a set of recesses extending into an upper face of the block, each recess extending between opposing sides of the block such that the set of recesses extends from proximate to opposing endpoints of the block, the opposing sides of the block being separated such that each string is selectively insertable into a respective recess with each knob positioned proximate to a respective opposing side of the block such that a respective arm is selectively insertable between the knob and the respective opposing side of the block for inserting the string to the pair of slots for removably coupling the string to the pair of arms. The combination of Zuehlsdorf and Gutierrez provide a plurality of flossing modules; however, the combination does not provide a tray as claimed for storing the modules. Stile discloses a similar dental flosser having a pair of arms, each arm having a slot at a terminal end thereof for accepting a string of floss, a plurality of floss modules are provided, each module having a string (40) and spherical knobs (41) disposed at respective ends of the string (Refer to Figures 1, 6, 7, 9 and 18). Stile teaches the plurality of flossing modules are provided in 
Regarding claim 13, the combination of Zuehlsdorf, Gutierrez and Stile disclose the device of claim 12 above; however, the combination is silent regarding the exact number of recesses provided by the set of recesses and therefore does not disclose there being four to twelve recesses. Gutierrez is relied upon for the teaching of 
 Regarding claim 14, the combination of Zuehlsdorf, Gutierrez and Stile disclose the device of claim 12 above; however, the combination is silent regarding the exact number of recesses provided by the set of recesses and therefore does not disclose there being six to eight recesses. Gutierrez is relied upon for the teaching of providing a plurality of floss modules configured as claimed (spherical knobs at opposing ends of floss strand) and Stile is relied upon for the teaching of the packaging tray having a plurality of recesses corresponding to the plurality of floss modules for storing thereof. Neither Gutierrex nor Stile are concerned with providing an exact number or particular range of floss modules and corresponding recesses; Instead, they simply disclose providing a plurality. Therefore, providing a particular range of recesses, such as the claimed range of six to eight, would have been obvious to one of ordinary skill in the art 
Regarding claim 15, the combination of Zuehlsdorf, Gutierrez and Stile disclose the device of claim 12 above; however, the combination is silent regarding the exact number of recesses provided by the set of recesses and therefore does not disclose there being seven recesses. Gutierrez is relied upon for the teaching of providing a plurality of floss modules configured as claimed (spherical knobs at opposing ends of floss strand) and Stile is relied upon for the teaching of the packaging tray having a plurality of recesses corresponding to the plurality of floss modules for storing thereof. Neither Gutierrex nor Stile are concerned with providing an exact number or particular range of floss modules and corresponding recesses; Instead, they simply disclose providing a plurality. Therefore, providing a particular number of recesses, such as seven, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple matter of design choice or preference; additionally, such a modification would have been obvious as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/values involves only routine skill in the art.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zuehlsdorf, Gutierrez (US 5819769) and Stile (US 5067503).

Zuehlsdorf teaches the ends of the string/floss segment are wrapped within a groove to secure the floss (Refer to Figures 2, 3, 6 and 7) where the string is replaceable with a new string. Gutierrez discloses a similar dental flosser having a pair of arms across which floss spans, the floss being secured by wrapping the ends thereof 
The combination of Zuehlsdorf and Gutierrez provide a plurality of flossing modules; however, the combination does not provide a tray as claimed for storing the modules. Stile discloses a similar dental flosser having a pair of arms, each arm having a slot at a terminal end thereof for accepting a string of floss, a plurality of floss modules are provided, each module having a string (40) and spherical knobs (41) disposed at respective ends of the string (Refer to Figures 1, 6, 7, 9 and 18). Stile teaches the plurality of flossing modules are provided in packaging (Refer to Figures 1-5, 12 and 15-17) for storage. One of the packaging arrangements provided by Stile (Refer to Figures 1-4) includes a tray (12, 14) comprising a block having a substantially rectangular box shape, the block having a set of recesses (50 or 50 and 55) extending into an upper 
Gutierrez is relied upon for the teaching of providing a plurality of floss modules configured as claimed (spherical knobs at opposing ends of floss strand) and Stile is relied upon for the teaching of the packaging tray having a plurality of recesses corresponding to the plurality of floss modules for storing thereof. Neither Gutierrez nor Stile are concerned with providing an exact number or particular range of floss modules and corresponding recesses; instead, they simply disclose providing a plurality. Therefore, providing a particular range or value of recesses, such as the claimed ranges/value of four to twelve, six to eight and seven, would have been obvious to one .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henne (US 2180522) published in 1939 also demonstrates it is well known to attach segments of floss to ends of opposing arms using various fastening configurations including wrapping (Refer to Figures 15-18) and slits in the arms and spherical knobs at end of the floss (Refer to Figures 12-14), among others (Refer to Figures 1-11 and 19-23). Cohen (US 2010/0116287, Refer to Figure 3) and Raab (US 20050211262, Refer to Figure 6) demonstrate it is well known and conventional for flosser arms to have a substantially triangular profile.  Lorch (US 4162687) and Marxer et al. (US 4941488) provide flosser arms which are angled outwardly so as to provide a greater space between the terminal ends of the arms than between the base of the arms, demonstrating this is a conventional configuration. Wiltshire (US 5662130), Chowdrow (US 4807752) and JP05293126 (Refer to Figure 9) disclose trays with recesses for storing flossing modules. The following patent documents provide finger mounted flossing devices: US D738044, US 20110290274, US 664014 and US 5893379. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 5271-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799